Per curiam,

Williams and Haywood
The law only, requires the best evidence the party has in his power.'— The subscribing witness must be produced when there is one; if he. be dead, proof of his handwriting may be admitted ; and if the handwriting of the witness cannot be proven, then proof of the handwriting of the obligor may be received ; this affording a strong evidence that the ob-ligor meant to make himself chargeable by that signature. And the Defendant in the present case, was permitted to prove the handwriting of the obligor.
Note. Vide note to Clements & Co. v. Eason & Wright, ante 18.